Hitchcock, J.
This case is brought before the court by writ of certiorari to the court of common pleas of Hamilton county, to reverse a judgment of that court reversing a judgment of the mayor, rendered pursuant to an ordinance of the city for the purpose of collecting a special tax.
It is admitted by counsel that the facts in this case are precisely like the facts in the case of Cincinnati v. Gwynne, 11 Ohio, 192, the tax being levied at the same time, and under precisely the same circumstances. Wo are requested to re-examine that case, and have done so. It seems to have been very fully considered, and, as a majority of the court believe, was correctly decided.
The judgment of the court of common pleas is reversed, with costs, and the judgment of the mayor affirmed.
Read, J., dissented.